         Dated: 9/23/2020




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

In re:                              )
                                    )     Case No. 3:19-bk-1971
CAPSTONE PEDIATRICS, PLLC,          )
                                    )     Chapter 11
                  Debtor.           )
                                    )
____________________________________)
                                    )
CDS BUSINESS SERVICES, INC.         )
d/b/a NEWTEK BUSINESS CREDIT.       )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )     Adv. Proc. No. 3:20-ap-90140
                                    )
                                    )
AMERICA CARES TRUST d/b/a           )
CARENATION                          )
                                    )
                  Defendant.        )
______________________________________________________________________________

           AGREED ORDER MODIFYING PRELIMINARY INJUNCTION
 _____________________________________________________________________________

          Pursuant to the Court’s September 21, 2020 Order, a status conference was held via

telephone in this matter on Tuesday, September 22, 2020 at 10:30 a.m. to address the Expedited

Motion and Memorandum In Support filed by Defendant America Cares Trust, Inc., doing

business as CareNation (“CareNation”) for Limited Relief from the Preliminary Injunction

(Docket Entry No. 16). Said Preliminary Injunction was entered in this matter on the expedited




                                          {02114572.6 }1


Case 3:20-ap-90140       Doc 26
                             25   Filed 09/23/20 Entered 09/23/20 17:49:58
                                                                  16:38:07         Desc Main
                                  Document     Page 1 of 5
motion of Plaintiff, CDS Business Services, Inc., doing business as Newtek Business Credit

(“CDS”) on September 18, 2020. (Docket Entry No. 12.)

       Counsel for CareNation, CDS, Bank of America, the Debtor, and the U.S. Trustee were

all participants in the status conference. It appearing (as evidenced by the signatures of the

undersigned counsel) that CareNation, CDS and the Debtor are in agreement on modification of

the Preliminary Injunction under the terms set forth below, and based on the representation of

counsel for Bank of America and the United States Trustee at the status conference that they do

not object to the substance and relief ordered herein, it is hereby ORDERED that the September

18, 2020 Preliminary Injunction in this matter (Docket Entry No. 12) shall be MODIFIED as

follows:

       1.   Immediately upon entry of this Order, Bank of America is hereby authorized and

directed to transfer a sum in the amount of Two Hundred Four Thousand Nine Hundred Twenty

Eight and and 67/100 Dollars ($204,928.67) from that certain Bank of America account in the

name of Debtor In Possession account number XXXXXXX239 to that certain Bank of America

account in the name of Debtor In Possession account number XXXXXXX837, said amount

representing proceeds of accounts receivable (and not Paycheck Protection Program loan

amounts) improperly redirected from Account XXXXXXX837 to XXXXXXX239 (such transfer

hereinafter the “837 Transfer” for purposes of this Order).

       2. Immediately upon completion of the 837 Transfer, but not until after said transfer has

            been fully effectuated, Bank of America is hereby authorized and directed to issue

            from the remaining balance in Account XXXXXXX239 a cashier’s check in the

            amount of Seventy-Two Thousand and 9/100 Dollars ($72,000.00) payable to

            America Cares Trust, Inc. d/b/a CareNation, which amount reflects a portion of the



                                           {02114572.6 }2


Case 3:20-ap-90140      Doc 26
                            25    Filed 09/23/20 Entered 09/23/20 17:49:58
                                                                  16:38:07           Desc Main
                                  Document     Page 2 of 5
           funds borrowed from Bank of America pursuant to Paycheck Protection Program loan

           #______, and in which funds neither CDS nor Debtor claim any interest, for the

           express purpose of CareNation disbursing payroll payments due and owing as of

           September 18, 2020 (such check hereinafter the “Payroll Check” for purposes of this

           Order). CareNation shall deposit the Payroll Check into a separate demand deposit

           account for purposes of making payroll for September 18, 2020, and for no other

           purpose.

       3. Except as otherwise ordered above, the Preliminary Injunction remains in full force

and effect, pending further Orders of this Court.               All claims, defenses and other matters

regarding the subject matter of this adversary proceeding are hereby RESERVED.

       It is so ORDERED.

       [This order was signed and entered electronically as indicated at the top of the first page.]


SUBMITTED FOR ENTRY:

BONE McALLESTER NORTON PLLC

/s/ Sam J. McAllester III
Sam J. McAllester III, #03461
William J. Haynes III, #17398
511 Union Street, Suite 1600
Nashville, Tennessee 37219
(615) 238-6300 Phone
(615) 238-6301 Facsimile
Email: smcallester@bonelaw.com
        whaynes@bonelaw.com

Attorney for America Cares Trust,
d/b/a CareNation


/s/ Daniel H. Puryear
Daniel H. Puryear #18190
Puryear Law Group PLLC
104 Woodmont Boulevard, Suite 201
Nashville, TN 37205

                                               {02114572.6 }3


Case 3:20-ap-90140        Doc 26
                              25     Filed 09/23/20 Entered 09/23/20 17:49:58
                                                                     16:38:07                  Desc Main
                                     Document     Page 3 of 5
615-255-4859 (phone)
615-630-6003 (fax)
dpuryear@puryearlawgroup.com

Counsel for the Plaintiff,
CDS Business Services, Inc.
d/b/a Newtek Business Credit

-and-




/s/ David W. Houston
David W. Houston. IV #20802
Burr & Forman LLP
222 Second Avenue South, Suite 2000
Nashville, TN 37201
615-724-3215 (phone)
615-724-3315 (fax)
dhouston@burr.com

Counsel for Capstone Pediatrics, PLLC




                                        {02114572.6 }4


Case 3:20-ap-90140     Doc 26
                           25   Filed 09/23/20 Entered 09/23/20 17:49:58
                                                                16:38:07   Desc Main
                                Document     Page 4 of 5
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed electronically on
September 23, 2020. Notice of this filing was sent by operation of the Court’s electronic filing
system to all those parties specifically requesting electronic service and as indicated on the
electronic filing receipt. Parties may also access this filing through the Court’s electronic filing
system.

Daniel H. Puryear
Puryear Law Group PLLC
104 Woodmont Boulevard, Suite 201
Nashville, TN 37205
Counsel for the Plaintiff,
CDS Business Services, Inc.
d/b/a Newtek Business Credit

David W. Houston IV
Burr & Forman LLP
222 Second Avenue South, Suite 2000
Nashville, TN 37201
dhouston@burr.com
Counsel for Capstone Pediatrics, PLLC

Daniel Fleming
Wong Fleming
821 Alexander Road, Suite 200
Princeton, NJ 08540
dfleming@wongfleming.com
Counsel for Bank of America, NA\

Megan Seliber
Office of the U.S. Trustee, Trial Attorney
318 Customs House, 701 Broadway
Nashville, TN 37203
megan.seliber@usdoj.com
Counsel for the United States Trustee



                                                        /s/Sam J. McAllester III______
                                                        Sam J. McAllester III




                                                                       This Order has been electronically
                                                                       signed. The Judge's signature and
                                             {02114572.6 }5            Court's seal appear at the top of the
                                                                       first page.
                                                                       United States Bankruptcy Court.

Case 3:20-ap-90140       Doc 26
                             25    Filed 09/23/20 Entered 09/23/20 17:49:58
                                                                   16:38:07                   Desc Main
                                   Document     Page 5 of 5
